Citation Nr: 0404478	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  00-04 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.

(The issue of entitlement to service connection for the cause 
of the veteran's death will be the subject of a separate 
decision.)



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The appellant is the widow of the veteran who had recognized 
guerilla service in the Philippine Army from January 1944 to 
October 1945.  He died in October 1979.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines, 
which, in pertinent part, denied entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318.  

In March 2001, the Board remanded the case to the RO to 
ensure compliance with the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  In an August 2002 decision, 
the Board denied service connection for the cause of the 
veteran's death.  At that time, the Board advised the 
appellant that the claim for benefits under 38 U.S.C.A. 
§ 1318 was subject to a temporary stay of adjudication.  That 
stay has since been lifted.  The issue is not ready for 
appellate review.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on her part.  


REMAND

In August 1999, the appellant submitted a claim for 
dependency and indemnity compensation (DIC) on the basis that 
the cause of the veteran's death was service connected, and 
also claimed DIC under the provisions of 38 U.S.C.A. § 1318.  
The appellant maintained that the veteran's left elbow and 
right shoulder disorders should have been service-connected 
and that he would have been 100 percent disabled for at least 
10 years prior to his death from service-connected disorders.  
Therefore, she argued that she is entitled to DIC benefits 
under 38 U.S.C.A. § 1318.  

During the pendency of her appeal, there was a change in the 
law regarding her appeal for DIC benefits under section 1318.  
In January 2000, VA amended 38 C.F.R. § 3.22 (the 
implementing regulation for 38 U.S.C.A. § 1318) to restrict 
the award of DIC benefits to cases where the veteran, during 
his or her lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by 38 U.S.C.A. § 1318, or would have 
established such right but for clear and unmistakable error 
(CUE) in the adjudication of a claim or claims.  See 65 Fed. 
Reg. 3,388 (Jan. 21, 2000).  The regulation, as amended, 
specifically prohibits "hypothetical entitlement" as an 
additional basis for establishing eligibility.  

Prolonged litigation ensued and included a stay of 
proceedings involving claims for DIC benefits under 38 
U.S.C.A. § 1318 where the outcome was dependent upon 38 
C.F.R. § 3.22.  See Hix v. West, 12 Vet. App. 138, 141 
(1999), aff'd sub nom.  Hix v. Gober, 225 F.3rd. 1277 (Fed. 
Cir. 2000), holding that for the purpose of determining 
whether a survivor is entitled to "enhanced" DIC benefits 
under 38 U.S.C.A. § 1311(a)(2) (veteran required to have been 
rated totally disabled for a continuous period of eight years 
prior to death) the implementing regulation, 38 C.F.R. 
§ 20.1106, permitted "hypothetical entitlement".  

However, in National Organization of Veterans' Advocates v. 
Secretary of Veterans Affairs, 260 F. 3d 1365 (Fed. Cir. 
2001) (NOVA I), the Federal Circuit concluded that the 
revised 38 C.F.R. § 3.22 was inconsistent with 38 C.F.R. 
§ 20.1106, which interpreted a virtually identical veterans 
benefit statute, 38 U.S.C.A. § 1311(a)(2), and that VA had 
failed to explain its rationale for interpreting these 
virtually identical statutes (1311 and 1318) in conflicting 
ways.  The Federal Circuit directed VA to stay all 
proceedings involving claims for DIC benefits under 38 
U.S.C.A. § 1318 where the outcome was dependent upon 38 
C.F.R. § 3.22, pending the conclusion of expedited 
rulemaking.  On April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there may be no "hypothetical" determinations 
as to whether a deceased veteran had been totally disabled 
for eight years prior to death so that the surviving spouse 
could qualify for the enhanced DIC benefit available under 38 
U.S.C.A. § 1311(a)(2).  See 67 Fed. Reg. 16,309-17 (April 5, 
2002).  

Then, the Federal Circuit, in National Organization of 
Veterans' Advocates v. Secretary of Veterans Affairs, 314 F. 
3d 1373 (Fed. Cir. 2003) (NOVA II), found that VA had 
determined that the two statutes at issue should be similarly 
interpreted, and had amended 38 C.F.R. § 20.1106 to provide 
that claims under section 1311(a)(2), like claims under 
section 1318, will be decided taking into account prior 
determinations issued during the veteran's lifetime.  The 
Federal Circuit held that VA could properly construe the 
language of 1311(a)(2) and 1318 to bar "hypothetical 
entitlement" claims.  See also 38 U.S.C.A. §§ 1311(a) and 
1318 (2002).  Subsequently, the Board's stay was lifted for 
all claims for benefits under 38 U.S.C.A. § 1318 where the 
decision would require a hypothetical determination on 
eligibility.  

Because the appellant's claim and appeal were filed before 
the regulatory change occurred, she may be entitled to 
application of the version which is more favorable to her.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 
3-2000 (opinion of VA General Counsel that the decision in 
Karnas is to be implemented by first determining whether the 
revised version is more favorable to the claimant).  

In the interest of due process and fairness, the Board 
believes that the appellant should be notified of these 
changes in the interpretation of the law as articulated by VA 
and the Federal Circuit Court, prior to final appellate 
consideration of her appeal.  She should be given the 
opportunity to submit any additional comments, argument, or 
relevant evidence she has in support of her claim.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has held that section 5103(a), as amended by 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
§ 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
the claimant is to provide, and remanding where VA failed to 
do so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.26(a) 
(2003).  

In this case, while the RO provided the appellant with a 
development letter in April 2001 on the issue of service 
connection for the cause of the veteran's death, the RO did 
not provide her with a development letter consistent with the 
notice requirements of the VCAA on the issue of entitlement 
to DIC benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1318, as clarified by Quartuccio, supra.  

Finally, the Board notes that the appellant has vaguely 
alleged that the RO committed error by failing to grant 
service connection for the veteran's left elbow and right 
shoulder disorders in February 1968.  The RO should contact 
the appellant and request further clarification of the 
specific error(s) of law and fact alleged in that rating 
decision.

While the Board regrets the delay, under the circumstances 
set forth above, the case is hereby REMANDED to the RO for 
the following action:

1.  The RO must review the appellant's 
claims file and ensure that all 
notification and development action 
required by the VCAA are completed as to 
the issue of the appellant's entitlement 
to DIC benefits under the provisions of 
38 U.S.C.A. § 1318.  In particular, the 
RO should ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied.  This 
includes notifying the appellant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The appellant should also be requested to 
provide any evidence in her possession 
that pertains to the claim.

2.  The RO should ask the appellant, with 
regard to her claim of entitlement to DIC 
benefits pursuant to 38 U.S.C.A. § 1318, 
whether she is claiming clear and 
unmistakable error in the February 1968 
rating decision.  In particular, the RO 
should ask the appellant to provide 
sufficient detail so as to identify 
clearly how, based on the evidence of 
record and the law at the time of that 
rating decision, the veteran would have 
been entitled to service connection for 
the left elbow and right shoulder 
disorders and have also been entitled to 
a total disability rating for ten years 
immediately preceding his death.

3.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
DIC pursuant to the provisions of 38 
U.S.C.A. § 1318, to include consideration 
of whether the appellant is entitled to 
adjudication under 38 C.F.R. § 3.22 as in 
effect both prior to and after January 
21, 2000, and 38 C.F.R. § 20.1106, as in 
effect prior to and after April 5, 2002.  
If the benefits sought on appeal remain 
denied, the appellant should be provided 
with a supplemental statement of the case 
(SSOC).  If the benefit sought on appeal 
remains denied, the appellant should be 
furnished a SSOC and provided the 
appropriate period of time for response.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's appeal.  
The purpose of this Remand is to accord the appellant due 
process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


